PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 7,751,393
Issue Date: July 6, 2010
Application No. 12/207,502
Filing Date: September 10, 2008
Attorney Docket No. 180798-000601US	
For: METHOD AND SYSTEM FOR DETECTING WIRELESS ACCESS DEVICES OPERABLY COUPLED TO COMPUTER LOCAL AREA NETWORKS AND RELATED METHODS
:
:
:
:
:
:                        NOTICE     
:
:
:
:




This is a Notice regarding the renewed communication, filed on February 21, 2020, which is being treated as a renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c). 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.   Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to the undersigned at (571) 272-3226. 



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions